Citation Nr: 1506224	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-08 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for migraines.

3. Entitlement to service connection for a bilateral eye disability. 

4. Entitlement to service connection for a low back disability.  

5. Entitlement to service connection for bilateral hearing loss. 

6. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and K. S. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the issue of entitlement to service connection for a neck disability was initially also on appeal.  However, in his April 2012 VA Form 9, the Veteran stated that he only wished to appeal the issues adjudicated in the March 2012 Statement of the Case, which did not include the issue of entitlement to service connection for a neck disability.  The RO did not take actions that led the Veteran to believe that his appeal of this issue was perfected, nor has he so asserted.  Therefore, that issue is not before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran and K. S. testified at a hearing in December 2014 before the undersigned.  A copy of the transcript has been placed in VBMS.  

The Board notes that the Veteran underwent VA examinations for his claimed eye disability and migraines in May 2014, after the March 2012 SOC was issued.  The RO did not issue a Supplemental Statement of the Case after the examinations.  However, the Board finds no prejudice in proceeding with the present decision because the outcome of the claims decided below is favorable to the Veteran.  The Board acknowledges that the Veteran timely filed a notice of disagreement with respect to his claim of service connection for a left eye disability and is waiving submission of an appeal given the evidence on file. Id. The Board is also consolidating the right and left eye disability claims to facilitate appellate review.

The issues of entitlement to service connection for a back disability, and to an initial disability rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Tinnitus is shown by the competent, credible evidence of record to be related to the Veteran's active military service.

2. Migraines are shown by the competent, credible evidence of record to be related to the Veteran's active military service.

3. Bilateral dry eye syndrome is related to the Veteran's active military service.


CONCLUSIONS OF LAW

1. The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The Veteran's migraines were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The Veteran's bilateral eye disability, diagnosed as dry eye syndrome, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

A. Tinnitus 

A layperson is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, tinnitus is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, the Veteran's assertion that he has tinnitus is competent.  There is no evidence that he is not credible with regard to whether he has tinnitus.  His assertion provides probative evidence in support of his claim.  The first element of a service connection claim is satisfied.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's DD 214 shows that he earned the Global War on Terrorism Service Medical and the Global War on Terrorism Expeditionary Medal for his service in Iraq.  His primary military occupational specialty was a field radio operator.  The Board finds that his service records document his combat experience.  Therefore, the Board accepts his assertion that he had significant in-service noise exposure from mortar fire as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (2014).  Further, the Veteran's service treatment records (STRs) show that in a February 2005 post-deployment health assessment, he denied having ringing in his ears but stated that he was exposed to loud noises often.  In a February 2007 post deployment health assessment, he stated that he had ringing in his ears during his deployment.  The second element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014).  Therefore, presumptive service connection based upon continuity of symptomatology under 38 C. F. R. § 3.303(b) does not apply to the claim for service connection for tinnitus and therefore the nexus requirement of a service connection claim must still be satisfied.  Walker, 708 F.3d 1331.  However, the Veteran's lay assertions regarding the continuity of symptoms must be considered when determining whether a nexus exists between his tinnitus and military service.  

At his February 2009 VA examination, the Veteran complained of constant ringing in his ears.  He stated that while serving as a field radio operator, he did not wear hearing protection because he needed to hear radio commands.  During this time, he stated that he was exposed to noise from improvised explosive devices (IEDs), machine guns, and mortar rounds.  He stated that his truck was hit by an IED in 2003 and that is when his tinnitus began.  The examiner found that the Veteran's tinnitus was not caused by service because he denied tinnitus in his STRs three times.  The examiner's opinion was based solely on a lack of evidence of symptoms of tinnitus in the Veteran's STRs.  Further, the STRs show that on one occasion the Veteran reported having ringing in his ears.  The examiner did not address the Veteran's lay assertions.  Therefore, the February 2009 opinion is inadequate and therefore not probative.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  

At two VA consults in February 2008, the Veteran reported constant tinnitus with onset while he was serving in Iraq.  In his April 2012 VA Form 9, he asserted that his tinnitus was the result of his combat service.  Specifically, he was exposed to an IED explosion and constant mortaring while in Iraq.  At his December 2014 hearing, he testified that he first noticed tinnitus in 2004 after his first combat engagement and that it has persisted since that time.  

Without probative medical evidence, the only evidence of record regarding tinnitus are the Veteran's lay assertions.  His assertions are competent with regard to the presence and onset of tinnitus and there is no reason to doubt his credibility.  Further, there is evidence to rebut his lay assertions as to the in-service onset of his tinnitus.  For this reason, all reasonable doubt is resolved in the Veteran's favor, and the Board finds that the nexus element is satisfied and service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. Migraines

The Veteran has been diagnosed with migraines.  STRs from February 2005, March 2005, April 2006, and February 2007 note complaints of headaches.  At his May 2014 VA examination, the examiner found that the Veteran's migraines were related to service.  The three elements of a service connection claim are satisfied.  Shedden, 381 F.3d at 1166-67.  There is no probative evidence of record against the Veteran's claim.  Service connection for migraines is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. 49.

C.  Bilateral Eye Disability

The Veteran's private medical records reflect a diagnosis of dry eye syndrome.  The Veteran STRs show that he reported eye symptoms in September 2006, February 2007, and April 2007.   In July 2013, Dr. A. S., a private physician, stated that, "...from his service overseas in the military, he has contracted dry eye syndrome and is suffering from the symptoms."  It is acknowledged that the May 2014 VA examiner stated that the Veteran did not have dry eye syndrome. As there is conflicting evidence on this point, the Board will find in favor of the Veteran that he does indeed have dry eye syndrome. Resolving all reasonable doubt  in the Veteran's favor, the three elements of a service connection claim are met and service connection for a bilateral eye disability (diagnosed as dry eye syndrome) is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for migraines is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a bilateral dry eye syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran's STRs show that he experienced back pain in service.  At his December 2008 VA examination, the examiner concluded that the Veteran had back pain, but that his lumbar spine examination was normal.  He also acknowledged that the Veteran's back pain caused functional problems to include decreased mobility.  Given the inconsistency regarding the presence of a current back disability, a new examination is needed. 

With regard to the claims for service connection for bilateral hearing loss and entitlement to an initial disability rating in excess of 30 percent for PTSD, the Veteran filed a timely Notice of Disagreement (NOD) to the May 2008 rating decision addressing PTSD and bilateral hearing loss in August 2008.  The RO issued subsequent rating decisions continuing the denials, but did not issue a Statement of the Case (SOC).  An SOC is needed with regard to these two claims.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to service connection for bilateral hearing loss, and entitlement to an initial disability rating in excess of 30 percent for PTSD.  

2. Schedule the Veteran for an examination with an appropriate clinician for his claimed back disability. The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. June 2004, April 2006, February 2007, and April 2007 STRs noting back pain. 

ii. The reports of his March 2008 and December 2008 VA examinations.  

iii. The transcript of his December 2014 hearing where the Veteran described falling in service after jumping off a truck wearing heavy gear. 

c. The examiner must provide all diagnoses relevant to the Veteran's back, if any.  For each diagnosis rendered, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service; or, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the Veteran's claim for service connection for a low back disability.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


